DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101 and §112
35 U.S.C.  101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C.  112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.  112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-34 are rejected under 35 U.S.C.  101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Applicant contemplates a sub-device having a sealed, hollow interior; surrounding the hollow interior is a conveyor belt, the conveyor belt having buoyant objects attached thereto; within the hollow interior is a transmission system, driven by the conveyor belt and arranged to deliver mechanical power to the exterior of the sealed, hollow interior.  This sub-device is then placed within a container filled with water to constitute “an energy conversion device for 
As understood by Examiner, the arrangement and method of operation amount to perpetual motion.  No input is recited or disclosed such that a differential pressure may be created within the container of water, thereby driving the floating objects into motion.  The system as described, placed into a container of static water, would not produce any motion as the system would be at equilibrium, the buoyancy forces of each floating object cancelling out the other through well-known properties of dynamic motion.  
Even were one to consider the standard air pressure imparting some modicum of force upon the surface of the water, thereby pressing down on the system and creating a “gradient” of sorts, one must also account for mechanical concepts such as friction and inertia, as well as moments and forces applied by each of the plurality of floating objects.  For example, referring to FIG 4A and 4A1 of the Drawings as filed, the sum of buoyancy forces acting upon the floating objects on the top side of the conveyor belt, acting to drive the belt toward the right side of the figure, would be equivalent to the sum of buoyancy forces acting upon the floating objects on the bottom side of the conveyor belt, also acting to drive the belt toward the right side of the figure.  
Based on the disclosure and annotated figures of the Remarks, it appears that Applicant intends for floating objects on the top side of the conveyor belt to sink rather than rise.  It is unclear to Examiner how the system would function as such, since buoyancy forces would 
Therefore, Examiner finds that the device lacks credible utility, as the disclosed purpose is to provide a mechanical output and “energy source at anywhere on the Earth.” The system as disclosed cannot output energy, as there is no input to allow the system to leave a state of equilibrium.  In a state of equilibrium, the system does not output any energy and therefore cannot be an “energy source.” 
Furthermore, the device as contemplated by the disclosure fails to comply with the First and Second Laws of Thermodynamics, which state that energy cannot be created or destroyed in an isolated system and that the entropy of any isolated system always increases.  In the instant disclosure, Applicant contemplates an ostensibly closed system, as no external power inputs have been recited, which outputs power based on “hydrostatic” pressure in a body of water.  This system is allegedly applicable “as the power source of the generator that can be placed at the factory, a house, and so on, and also can be as a power source to provide unlimited, free movement of energy for the vehicle, robot, implantable medical devices and mobile electronics.” (Specification, paragraph 0005; Emphasis by Examiner) Applicant further states “[w]henever and wherever, the gravitational field stores energy in the form of pressure and in the way of wireless transmission within the gravitational field, so that the fluid becomes “energy storage”, which are an infinite capacity battery and an unparalleled battery” in paragraph 0095, and “it can be anywhere in the world to provide unlimited power” in paragraph 0097.  Such a power source violates the laws of physics as currently understood.   “Unlimited free power” is not possible, and is a commonly used phrase when describing .  
Claims 25-34 are also rejected under 35 U.S.C.  112(a) or pre-AIA  35 U.S.C.  112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Even assuming, arguendo, that the device may somehow output energy as claimed, it is not readily apparent how one would achieve a rotating dynamic seal between the conveyor belt and the grooved tracks in which the conveyor rods move.  Since this seal is seemingly critical to the alleged operation of the device, it needs to be clearly and adequately disclosed such that one of ordinary skill may make and use the device.  Currently, there is no readily apparent disclosure of how the seal is formed, nor how it would function in practical use.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.  Applicant’s traversal of the pending rejection begins on page two of the Remarks.  
Applicant first contends that the source of “input energy” for the system is “the earth’s gravitational field.”  Rather than diving into this broad assertion, Applicant asserts that “the following facts have proved that the energy conversion device that converts the energy of the gravitational field is not a perpetual motion machine.”  Examiner respectfully disagrees with Applicant’s conclusory statement.

“Tidal power generation”
Applicant’s first point of contention is that tidal power generation devices are well known and are not perpetual motion machines.  This argument is wholly irrelevant as Applicant is not claiming a tidal power generation device.  The claims make no reference to tides or flow of water; instead, Applicant relies on the notion that gravity and buoyancy, working together, will allegedly cause the device to function without other input.
The 16/384,875 Application
Applicant next points out that the referenced Application has been allowed and will issue on 06/29/2021 as U.S. Patent No. 11,047,359.  This is a moot point as the referenced application recites different claims and therefore cannot serve as evidence to overcome the pending rejection.
The Comparison Between the Instant Application, the Patented Device, and Tidal Power Generation
Applicant has provided a table of “comparisons” between the documents and concepts discussed above.  These comparisons are wholly uncompelling.  As mentioned above, the comparisons to tidal power generation are irrelevant as Applicant has not claimed a tidal power generation device.  The comparisons to the patented device are moot as the patent recites different claim limitations.  In addition to the above, the entire table amounts to conclusory statements about the instant device without any substantive evidence in support of the statements made by the table.  
Applicant’s futile attempt to “equate” three different concepts using Euclid’s axiom is baffling.  The fact that cherry-picked aspects of the instant device are “the same” as those 
The Alleged “Technical Prejudices”
“Prejudice” 1
Applicant goes on to argue that devices obtaining energy from the gravitation field is not a perpetual motion machine.  In support of this claim, Applicant again turns to tidal power generators.  Applicant appears to rely on the interaction between Earth and its moon, creating tides, to argue that “gravity” is an “inexhaustible energy and inexhaustible power.”  This is little more than wishful thinking; as Examiner has stated time and time again, this assertion violates the known laws of thermodynamics.  There simply is no “perpetual” source of energy known to science at this time.  
As Applicant is surely aware, tides are caused by gravitational forces exerted by Earth’s moon and not the Earth itself.  Modern science has indicated that the moon is drifting away from the Earth over time.  Eventually the moon will free itself from Earth’s gravitational pull and, as a result, tides on Earth will cease.  Thus, tidal power is not an inexhaustible source of energy.  
“Prejudice” 2
Applicant continues by defining “technological prejudices” as “the understand of a certain technical issue of the technical personnel in a certain period of time and in a certain technical field that is wide spreading and deviating from objective facts.”  
Applicant goes on to allege that there is “infinite pressure energy in the water of a container.”  Again, Applicant provides no credible evidence for this claim.  Water pressure is a result of Earth’s gravity acting on the body of water, causing the upper layers to compress the lower ones resulting in a higher pressure at deeper locations.  Gravity itself is not “infinite.”  It is dependent upon the masses of two observed objects, the distances between them, and the universal gravitational constant.  If either mass loses some amount of mass, the amount of gravity between the objects is decreased as a result.  Thus, gravity is not “infinite.”  Because gravity is not infinite, fluid pressure in an open body of fluid also cannot be infinite.
Applicant makes the baffling assertion that “in space, objects have no potential energy.”  This is wholly false; even in space an object has gravitational potential energy.  This potential energy is represented by the equation U = G x (m1 x m2) / r, where U is the gravitational potential energy, m1 and m2 are the masses of two separate objects, r is the distances between the centers of masses, and G is the gravitational constant.   Applicant’s arguments fall apart here because they are based on a factually incorrect premise.
Applicant alleges “proof by contradiction,” but bases the proof on an assumption.  Additionally, the “proof” does not even appear to be a coherent statement.  Pressure in water is not infinitely continuous.  As explained above, pressure in a body of water on Earth is a function of gravity and depth.  The upper 
Applicant concludes this “prejudice” by concluding “boats sailing on water … have proved that the pressure in water has never disappeared for even 1 second.”  This statement is baffling because a boat sailing on water is a result of buoyancy and not water pressure.  Applicant also states that “the pressure in water and the gravitational field in it are of an energy conservation relationship ….”  The meaning of this statement is not readily apparent to Examiner.  Water pressure is a result of gravity acting on the water, they are not separate concepts or phenomena.  
“Prejudice” 3
Applicant appears to again discuss the effect of the moon on tides, arguing that “universal gravitation is the external force used by the energy conversion device claimed in this application.”   While gravity certainly exerts a force on objects, it is not the only force acting on these objects.  It is unclear what point Applicant is trying to make here.
Applicant next alleges that “tides has [sic] proved that the pressure in the water is transmitted to the water by the gravitational field and it is infinite.”  This is a baffling conclusion.  “Gravity” does not transfer energy into water such that it creates “water pressure.”  The weight of water, which is a direct result of gravity acting on the water, is what creates water pressure.  The more water above your 
“Prejudice” 4
Applicant next contends that a body floating in water is not actually floating in water.  This is just a wholly baffling assertion.  Float is defined as “rest or move on or near the surface of a liquid without sinking.”  It is thus immediately apparent that Applicant’s claim is wholly incorrect.  A body floating on water is actually floating so long as it is not sinking.
Additionally, Applicant appears to characterize buoyancy as a result of only fluid acting on the bottom surface of the object.  In reality, buoyancy force is the force acting on the bottom surface of the object; overall buoyancy is the difference between buoyancy force and forces acting on the top surface of the object to push it down.
While seated on the “floor” of the container, there is no upward force and thus the downward forces (e.g., the weight of the water above, gravity, etc.) keep the block situated on the floor.  If, however, water is permitted to enter the space beneath the object then the buoyancy force will begin to oppose the downward forces.  If the buoyancy force is greater than the downward forces, the object will rise.

“Prejudice” 5
Applicant asserts that an object may move in multiple directions in a fluid.  It is unclear to Examiner why Applicant considers this fact to be in dispute.  Applicant baselessly concludes that he has “proved by experiments that a floating body can realize an upward or a downward movement according to the method arranged in this application, so that the total entropy of the system remains unchanged.”  
Applicant turns to an example where eggs are placed in “water” and “brine,” showing that eggs in brine float while eggs in water sink.  Without knowing the specific salinity of each fluid, the example is meaningless.  Applicant broadly asserts that “if the density of the fluid is different, the direction of movement will be different.”  This is an incorrect reduction of the principals involved; if the density of the fluid is different, the force acting on the object will be different.  Actual movement is a result of differences in forces acting on the object, not just the relative densities.
“Prejudice” 6
It is unclear what purpose this element of the argument serves.  The diagrams show free-floating pockets of air rising through water over a period of time.  This example is irrelevant to the instant claims because the instant claims do not include free-floating pockets of air.  In the claimed device, the “floating” elements are tied to a belt connected to other structures.  The interactions between the belt, the other structures, and the floating elements are not discussed and cannot be properly evaluated using the diagrams shown here.
“Prejudice” 7
Applicant, once again, baselessly contends that the second law of thermodynamics does not apply to his system.  As such a statement flies in the face of modern science, the burden of proof rests with the Applicant.  To clarify, Applicant must conclusively show that the second law does not apply to the claimed system.  Applicant’s repeated attempts to refer to other systems and examples as evidence that the system of the instant claims works and is not subject to the second law are meritless.  The other systems and examples involve different structures and principles and therefore cannot serve to prove the instant system is functional.
Pascal and Communicating Vessels
Applicant next turns to “communicating vessels” in his attempts to prove the claimed system is credible.  The instant claims do not involve a plurality of communicating vessels, and thus Examiner finds this section of the Remarks to be moot.
The Remainder of the Remarks
There does not appear to be clear demarcations between arguments in the remainder of the Remarks.  The arguments, however, appear to all substantially relate to the instant claims.  Applicant relies on the exemplary figure (e.g., the figure shown on the left side of p. 34) to make piecemeal arguments related to aspects of the device that support Applicant’s assertions.  Applicant has still failed to address counter-balancing forces, friction, inertia, etc. in the analyses provided.  For example, the figure depicts a number of hollow chambers around the belt; within the belted space is an air pocket.  Assuming perfect seals such that directly upward, not along the belt.  This direct upward motion would move them into the air pocket space, thus pulling on the belt with a counter-rotating force (with respect to the intended direction of rotation).  
Furthermore, Applicant repeatedly ignores inconvenient forces that would be acting on the device in an attempt to prove the device works.  Ignoring these forces (e.g., friction, inertia) defeats the arguments from the outset because these forces cannot be simply ignored.  Proof that the device functions as claimed must account for all forces involved, not just “gravity” and “buoyancy.”   The only apparent consideration of other forces is on p. 59 where Applicant briefly discusses magnetic fluid seals and alleges the technology is “very mature” and “can reduce friction to a minimum.”  The only apparent argument here is that “the fluid pressure energy is huge, and the friction force is relatively insignificant.”  Applicant has failed to show that the fluid pressure energy acting on the system as claimed is, in fact, “huge” or even significant.  This argument is, therefore, little more than a conclusory statement.
Ultimately, Applicant’s piecemeal analyses and reliance upon unrelated systems and patents fails to adequately rebut the credible utility rejection and, as such, the rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832